DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/21 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a substrate" in lines 1 and 3 and the limitation “a crack” in lines 1 and 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the width" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the length" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 1, 5, 7, 9, 11-13, and 17-18, the phrase "preferably" and "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "a substrate" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the width" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the length" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, second paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,782,249 in view of Sakemura et al (US 2007/0241655). 
Regarding claim 1; Claim 1 lines 1-26 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention except for etching away the material beneath at least part of the bridge. However, Sakemura et al teaches that it is known in the art to provide etching away the material beneath at least part of the bridge (paragraph [0009]: e.g., a bridge forming step of forming a plurality of bridge portions provided with at least ). Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method claims of U.S. Patent No. 10,782,249 with limitation above as taught by Sakemura et al for the purpose of improving electronic devices with a plurality of electron emitting elements in an array.
Regarding claim 4; Claim 4 lines 1-4 and claim 5 lines 1-3 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention.
Regarding claim 5; Claim 7 lines 1-4 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention.
Regarding claim 7; Claim 2 lines 1-4 and claim 3 lines 1-4 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention.
Regarding claim 8; Claim 1 lines 1-26 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention except for optionally said cantilevering parts being collapsed onto the substrate. However, Sakemura et al teaches that it is known in the art to provide optionally said cantilevering parts (244 @ figure 9) being collapsed onto the substrate (240 @ figure 9 and paragraph [0074]: e.g., the LMA exerts sufficient electrostatic pressure on the PDMS membrane which collapses and closes the valve against the applied gas pressure. The estimated displacement volume of this exemplary microvalve, based on the geometry of the gas channel). Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method claim of U.S. Patent No. 10,782,249 with limitation above as taught by Sakemura et al for the purpose of improving electronic devices with a plurality of electron emitting elements in an array.
Regarding claim 9; Claim 2 lines 1-4 and claim 3 lines 1-4 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention.
Regarding claim 10; Claim 4 lines 1-4 and claim 5 lines 1-3 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention.
Regarding claim 11; Claim 7 lines 1-4 and claim 5 lines 1-3 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention.
Regarding claim 12; Claim 10 lines 1-43 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention.
Regarding claim 13; Claim 14 lines 1-31 and claim 2 lines 1-3 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zalalutdinov et al (US 2006/02329635).
Regarding claim 1; Zalalutdinov et al discloses a method of forming a crack structure on a substrate, comprising the steps of: 
providing a substrate (120 @ figure 1);
125 @ figure 1 and paragraph [0023]: e.g., This oxide 125 is used later as a sacrificial layer. Other sacrificial layers may also be used); and
providing a layer of one or more selected material (polycrystalline silicon film [130 @ figure 1] and paragraph [0024]: e.g., a polycrystalline silicon film 130 is deposited on the surface of the oxide 125) on the layer of sacrificial material (125 @ figure 1), such that there is a built-in stress in the material (130 @ figure 1 and paragraph [0027]: e.g., the polysilicon layer 130 is stress-free, the released membrane becomes flat);
pattering the layer of selected material (130 @ figure 1) provide an elongated bridge (membrane 110 @ figure 1), having at least one stress concentration structure, in the form of a notch or two notches (hole 135 @ figure 1 “two side of membrane 110 created a hole 135”) located opposite each other along longside of the bridge (110 @ figure 1);
forming the crack at the stress concentration structure (figure 1), wherein a width of the crack-defined gap (135 @ figure 1 and paragraph [0024]: e.g., to create an approximately 8 m-diameter hole 135 through the top polysilicon layer 130. The hole may be varied in size, and is approximately 4 μm in one embodiment. The dimensions and processes used may be varied significantly to produce vibrating dome structures) is predetermined by a length of the bridge (110 @ figure 1) and by built- in stress (paragraph [0027]: e.g., desirable buckling occurs with a radius of undercut exceeding approximately 6 pm given one particular built-in stress and thickness of the film) in the material (130 @ figure 1); and 
etching away the material beneath at least part of the bridge (paragraph [0026]: e.g., The membrane-like structure resembles a dome or shell. The etching time determines the outer diameter of a cavity 140 underneath the polysilicon film. Other etching solutions may also be used, and may be dependent on the type of sacrificial layer and film utilized to obtain desired etching characteristics). See figures 1-11
Examiner noted that the term “or” is alternative.
Regarding claim 2; Zalalutdinov et al discloses crack formation occurs i) before etching away the sacrificial layer, ii) during the etching away of the sacrificial layer (paragraph [0026]: e.g., Dissolving the sacrificial silicon dioxide (etch rate .about.1 m/min) results in a suspended membrane-like structure with a hole at the center) , or iii) after the etching away of the sacrificial layer.  
“or” is alternative.

Regarding claim 8; Zalalutdinov et al discloses a crack structure on a substrate, comprising:
a substrate (120 @ figure 1);
a spacer material (125 @ figure 1 and paragraph [0023]: e.g., This oxide 125 is used later as a sacrificial layer. Other sacrificial layers may also be used) on the substrate (120 @ figure 1) having at least one open space (140 @ figure 1); and
a layer of one or more selected material (polycrystalline silicon film [130 @ figure 1] and paragraph [0024]: e.g., a polycrystalline silicon film 130 is deposited on the surface of the oxide 125) provided on the spacer material (125 @ figure 1), 
the layer of selected material (130 @ figure 1) being patterned to exhibit a crack-defined gap (135 @ figure 1) between two cantilevering parts (paragraph [0023]: e.g., a membrane 110 of polysilicon or other flexible material in the shape of a partial spherical shell supported at its edges 115 by a substrate 120) of the layer of one or more selected material (130 @ figure 1) extending across said open space (140 @ figure 1), wherein a width of the crack-defined gap (135 @ figure 1 and paragraph [0024]: e.g., to create an approximately 8 pm-diameter hole 135 through the top polysilicon layer 130. The hole may be varied in size, and is approximately 4 um in one embodiment. The dimensions and processes used may be varied significantly to produce vibrating dome structures) is predetermined by a length of the cantilevering parts (110, 115 @ figure 1) and by built-in stress (paragraph [0027]: e.g., desirable buckling occurs with a radius of undercut exceeding approximately 6 pm given one particular built-in stress and thickness of the film) in the material (130 @ figure 1); and
optionally said cantilevering parts (110, 115 @ figure 1) being collapsed onto the substrate (120 @ figure 1). See figures 1-11

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 4, 7, 9-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zalalutdinov et al (US 2006/02329635) in view of Bohr (US 2008/0283906).
Regarding claims 4 and 10; Zalalutdinov et al discloses all of feature of claimed invention except for the substrate is made from a material selected from the group consisting of Si, silicon carbide, glass, quartz, sapphire, GaAs, GaN, InP, and polymer, in particular the substrate can be a single crystal Si wafer containing CMOS integrated circuits.  However, Bohr teaches that it is known in the art to provide the substrate (202 @ figure 2) is made from a material selected from the group consisting of Si, silicon carbide, glass, quartz, sapphire, GaAs, GaN, InP, and polymer (paragraph [0021]: e.g., substrate 202 is comprised of a III-V material such as, but not limited to, gallium nitride, gallium phosphide, gallium arsenide, indium phosphide, indium antimonide, indium gallium arsenide, aluminum gallium arsenide, indium gallium phosphide or a combination thereof), in particular the substrate can be a single crystal Si wafer containing CMOS integrated circuits (paragraph [0020]: e.g., a single substrate to form a CMOS integrated circuit). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Zalalutdinov et al with limitation above as taught by Bohr for the purpose of improved performance resulting from an increase in the strain-inducing ability of such source/drain regions.
Regarding claims 7 and 10; Zalalutdinov et al discloses all of feature of claimed invention except for the layer of selected material(s) comprises a stacked structure of one or several electrically conductive layers separated by one or several dielectric layers and, wherein the conductive material preferably consisting of gold, platinum, single or few-layer graphene, titanium nitride, and superconducting materials, preferably provided by deposition techniquesACTIVE.126520426.01Application No. Not Yet AssignedDocket No.: 521289-0001-02-US-0000051st Preliminary Amendment dated April 6, 2021 Page 6including, any of atomic layer deposition (ALD), sputtering, evaporation, chemical vapor deposition (CVD), layer transfer, spray coating, spin coating, and epitaxial growth.  However, Bohr teaches that it is known in the art to provide 210 @ figure 2 and paragraph [0025]: e.g., any stack of materials having a conductive region with a dielectric layer) of one or more electrically conductive layers (218 @ figure 2 and paragraph [0027]: e.g., gate electrode 218 is comprised of a metal layer selected from the group consisting of metal nitrides, metal carbides, metal silicides, metal aluminides, hafnium, zirconium, titanium, tantalum, aluminum, ruthenium, palladium, platinum, cobalt, nickel or conductive metal oxides, e.g. ruthenium oxide) separated by one or several dielectric layers (206 @ figure 2), wherein the conductive material consists of gold, platinum, single or few-layer graphene, titanium nitride, and superconducting materials (paragraph [0027]), preferably provided by deposition techniquesACTIVE.126520426.01Application No. Not Yet AssignedDocket No.: 521289-0001-02-US-0000051st Preliminary Amendment dated April 6, 2021 Page 6including, any of atomic layer deposition (ALD), sputtering, evaporation, chemical vapor deposition (CVD), layer transfer, spray coating, spin coating, and epitaxial growth (paragraph [0042]: e.g., conductive layer 370 is deposited by a technique selected from the group consisting of electro-deposition, electroless-plating, atomic vapor deposition, chemical vapor deposition and physical vapor deposition). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Zalalutdinov et al with limitation above as taught by Bohr for the purpose of improved performance resulting from an increase in the strain-inducing ability of such source/drain regions.
Regarding claim 13; Zalalutdinov et al discloses a method of making a tunnelling device for nanopore sequencing, comprising the steps of: 
providing a substrate (120 @ figure 1); 
making a membrane (110 @ figure 1) covering an opening (140 @ figure 1) in said substrate (120 @ figure 1); 
making a pore (135 @ figure 1) on the membrane (110 @ figure 1) therein with a diameter or size of the pore being in the nm range is less than 50 nm (paragraph [0024]: e.g., to create an approximately 8 um-diameter hole 135 through the top polysilicon layer 130. The hole may be varied in size, and is approximately 4 μm in one embodiment. The dimensions and processes used may be varied significantly to produce vibrating dome structures);
depositing a sacrificial material layer (125 @ figure 1) on at least the membrane side (115 @ figure 1) of the substrate (120 @ figure 1); 
polycrystalline silicon film [130 @ figure 1] and paragraph [0024]: e.g., a polycrystalline silicon film 130 is deposited on the surface of the oxide 125) on the layer of sacrificial material (125 @ figure 1) on at least one side of the substrate (120 @ figure 1), such that there is a built-in stress in the material (130 @ figure 1 and paragraph [0027]: e.g., the polysilicon layer 130 is stress-free, the released membrane becomes flat);
pattering the layer of selected material (130 @ figure 1) provide an elongated bridge (membrane 110 @ figure 1), having at least one stress concentration structure, in the form of a notch or two notches (hole 135 @ figure 1 “two side of membrane 110 created a hole 135”) located opposite each other along longside of the bridge (110 @ figure 1);
forming the crack at the stress concentration structure (figure 1), wherein a width of the crack-defined gap (135 @ figure 1 and paragraph [0024]: e.g., to create an approximately 8 m-diameter hole 135 through the top polysilicon layer 130. The hole may be varied in size, and is approximately 4 μm in one embodiment. The dimensions and processes used may be varied significantly to produce vibrating dome structures) is predetermined by a length of the bridge (110 @ figure 1) and by built- in stress (paragraph [0027]: e.g., desirable buckling occurs with a radius of undercut exceeding approximately 6 pm given one particular built-in stress and thickness of the film) in the material (130 @ figure 1); and 
etching away the sacrificial layer material (125 @ figure 1) beneath at least part of the bridge (paragraph [0026]: e.g., The membrane-like structure resembles a dome or shell. The etching time determines the outer diameter of a cavity 140 underneath the polysilicon film. Other etching solutions may also be used, and may be dependent on the type of sacrificial layer and film utilized to obtain desired etching characteristics). See figures 1-11
Zalalutdinov et al discloses all of feature of claimed invention except for the layer of one or more selected material including at least one electrically conductive material. However, Bohr teaches that it is known in the art to provide a stacked structure (210 @ figure 2 and paragraph [0025]: e.g., any stack of materials having a conductive region with a dielectric layer) of one or more electrically conductive layers (218 @ figure 2 and paragraph [0027]: e.g., gate electrode 218 is comprised of a metal layer selected from the group consisting of metal nitrides, metal carbides, metal silicides, metal aluminides, hafnium, zirconium, titanium, tantalum, aluminum, ruthenium, palladium, platinum, ). Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine crack structure of the substrate of Zalalutdinov et al with limitation above as taught by Bohr for the purpose of improved performance resulting from an increase in the strain-inducing ability of such source/drain regions.
Regarding claim 14; Zalalutdinov et al discloses crack formation occurs i) before etching away the sacrificial layer, ii) during the etching away of the sacrificial layer (paragraph [0026]: e.g., Dissolving the sacrificial silicon dioxide (etch rate .about.1 m/min) results in a suspended membrane-like structure with a hole at the center) , or iii) after the etching away of the sacrificial layer.  
The term “or” is alternative.
Regarding claim 15; Zalalutdinov et al discloses the pore (135 @ figure 1) and the stress concentration pattern (130 @ figure 1) are placed so that the crack in the bridge (110 @ figure 1) extends across the pore (135 @ figure 1).  

Claims 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zalalutdinov et al (US 2006/02329635) in view of Hartzell et al (US 2007/0023851).
Regarding claims 5 and 11; Zalalutdinov et al discloses all of feature of claimed invention except for the sacrificial material layer is selected from the group consisting of Al203, Si, Si02, SiN, Al, single or few-layer graphene, and polymer, preferably provided by deposition techniques including, any of atomic layer deposition (ALD), sputtering, evaporation, chemical vapor deposition (CVD), layer transfer, spray coating, spin coating, and epitaxial growth. However, Hartzell et al teaches that it is known in the art to provide the sacrificial material layer (208 @figure 7 and paragraph [0175]: @.g., a temporary sacrificial layer 208 overlies the substrate 102) is selected from the group consisting of Al203, Si, Si02, SiN, Al (paragraph [0175]: e.g., The temporary sacrificial layer can be a material such as AIN, Si, SiGe, polymers, dielectrics, Al, or ceramics), single or few-layer paragraph [0219]-[0220]:e.g., Comparison of Sacrificial Materials Attribute AlN Al Polyimide Photoresist SiO2 Si Wet etch weak base weak Piranha Piranha HF TMAH/KOH base Wet etch Good Good Excellent Excellent Poor Poor compatibility Dry etch Poor Cl.sub.2 Cl.sub.2 and/ O.sub.2 O.sub.2 CHF.sub.3, Cl.sub.2, SF.sub.6 or Cl.sub.2 or BCl.sub.3 and/or CF.sub.4 Dry etch Fair Fair Excellent Excellent Fair Fair compatibility Deposition temp). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine crack structure on the substrate of Zalalutdinov et al with limitation above as taught by Hartzell et al for the purpose of improving transducer sensitivity, for more strain is induced in the Piezo-TFT channel, which increases electron mobility.
Regarding claim 6; Zalalutdinov et al discloses all of feature of claimed invention except for the patterning material to obtain the notched bridge comprises lithography involving masking and etching. However, Hartzell et al teaches that it is known in the art to provide the patterning material to obtain the notched bridge (mems cantilever or other mems structure 164 @ figure 1A and paragraph [0080]: e.g., the mechanical body 164 may be a structure such as a cantilever, bridge, or membrane, and the electronic device may include one or more thin-film diode and TFT components) comprises lithography involving masking and etching (figures 17-18 and paragraph[0195]: e.g., Sacrificial films should be patternable using standard dry etch or wet etch methods with photolithography photoresist masks).  It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine crack structure on the substrate of Zalalutdinov et al with limitation above as taught by Hartzell et al for the purpose of improving transducer sensitivity, for more strain is induced in the Piezo-TFT channel, which increases electron mobility.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zalalutdinov et al (US 2006/02329635) in view of Ikada (US 2017/0131237).
Regarding claim 12; Zalalutdinov et al discloses all of feature of claimed invention except for the width of the crack-defined gap is less than 100 nm wide, preferably less than 3 nm, thereby enabling a tunnelling junction. However, Ikada teaches that it is known in the art to provide the width (W @ figure 1) of the crack-defined gap (NG @ figure 1) is less than 100 nm, preferably less than 3 nm, thereby enabling a tunnelling junction (paragraph [0010] and [0054]: e.g., a gap has a characteristic width or diameter on the order of 0.1 nanometers (nm) to about 1000 nm. A gap having a width on the order of nanometers may be referred to as a "nano-gap" {also "nanogap" herein). In some situations, a nano-gap has a width that is from about 0.1 nanometers (nm) to 50 nm). Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine crack structure on the substrate of Zalalutdinov et al with limitation above as taught by Ikeda for the purpose of reduce or eliminate electric noise or mechanical noise inside and outside electrode structures in the nanoscale gap and improving biotechnology devices.
Regarding claim 16; Zalalutdinov et al discloses all of feature of claimed invention except for collapsing the crack structure electrodes over the pore such that the free ends of the cantilevering electrodes contact the substrate thereby covering the pore such that the free ends of the cantilevering electrodes form a gap entrance to the pore. However, Ikada teaches that it is known in the art to provide collapsing the crack structure electrodes (5, 6 @ figure 1) over the pore (nanogap NG @ figure 1) such that the free ends of the cantilevering electrodes (5b, 6b @ figure 1) contact the substrate (2 @ figure 1) thereby covering the pore (NG @ figure 1) such that the free ends of the cantilevering electrodes (5b, 6b @ figure 1) form a gap entrance to the pore (NG @ figure 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine crack structure on the substrate of Zalalutdinov et al with limitation above as taught by Ikeda for the purpose of reduce or eliminate electric noise or mechanical noise inside and outside electrode structures in the nanoscale gap and improving biotechnology devices.

Allowable Subject Matter
Claim 3 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and filling a Terminal Disclaimer, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The prior art of record, taken alone or in combination, fails discloses or render obvious a method of forming a crack structure on a substrate comprising all the specific elements with the specific combination including the built-in stress in the one or more selected material is achieved by the selected material having aACTIVE.126520426.01Application No. Not Yet AssignedDocket No.: 521289-0001-02-US-0000051st Preliminary Amendment dated April 6, 2021 Page 5different coefficient of thermal expansion than the substrate material, and wherein the deposition of the material is performed at temperature (s) that is different from the temperature at which the crack is formed in set forth of claim 3.
	The prior art of record, taken alone or in combination, fails discloses or render obvious a method of making a tunnelling device comprising all the specific elements with the specific combination including comprising before etching away the sacrificial material depositing a further sacrificial material layer on the electrode material layer, depositing a further layer of one or more selected material(s) on said further sacrificial material layer; patterning said further layer of selected material(s) to define a further elongated bridge having at least one stress concentration structure, preferably a notch or notches located oppositeACTIVE.126520426.01Application No. Not Yet AssignedDocket No.: 521289-0001-02-US-0000051st Preliminary Amendment dated April 6, 2021 Page 9each other along longsides of said electrode bridge or as grooves extending across the bridge, and said further bridge being oriented perpendicularly or rotated by another suitable angle to the said electrode bridge such that the future cracks are crossing in set forth of claim 17.
	The prior art of record, taken alone or in combination, fails discloses or render obvious a method of making a tunnelling device comprising all the specific elements with the specific combination after etching away the sacrificial material i) depositing a further sacrificial material layer on the electrode material layer, ii) depositing a further layer of one or more selected material(s) on said further sacrificial material layer; iii) patterning said further layer of selected material(s) to define a further elongated bridge having at least one stress concentration structure, preferably a notch or notches located opposite each other along longsides of said electrode bridge or as grooves extending across the bridge, and said further bridge being oriented perpendicularly or rotated by another suitable angle to said bridge in a way the future cracks are crossing iv) etching away sacrificial material at least beneath part of one of the bridges v) forming a crack at the stress concentration structure(s), wherein the width of the crack- defined gap is predetermined by the length of the bridge and the built-in stress in set forth of claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Johnstone et al (2013/0032210) discloses an integrated microfluidic device has at least at least one active element controlled by pneumatic signals, and at least one electrostatic actuator integrated in the device for generating the pneumatic signals within the device from an external supply of pressure or vacuum.
2) Juncker et al (US 2011/0043937) discloses microstructures and microfluidics, and more particularly to an actuator such as a microvalve for use in a microfluidic device or an adaptive mirror, and methods of forming the microstructures used therewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 26, 2022


					/SANG H NGUYEN/                                                            Primary Examiner, Art Unit 2886